DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Teshima (8,528,692) in view of Burckel (FR 143027995 A1 – see translation provided by Examiner).
	With respect to claim 1, Teshima teaches a vehicle intake system (Figures 13-14) comprising: a tubular component (12) having an inner surface and an outer surface, wherein the inner surface defines a primary intake gas flow path (14), wherein the tubular (12) component defines a central axis extending between an inlet end and an outlet end of the tubular component (12); at least one opening (28) defined by the tubular component (12), the at least one opening (28) providing a secondary exhaust gas flow path, wherein the at least one opening extends through each of the inner surface and the outer surface; and a patch (52/32) adapted to cover the at least one opening (26), the patch (52/32) including: a first portion (defined by portion of #52 having openings #36) extending parallel to the central axis, the first portion comprising a plurality of spaced pores (defined by at least three of openings #36 adjacent protrusion #82), wherein the first portion (defined by portion of #52 having openings #36) covers the at least one opening (28); and wherein each of the plurality of pores (defined by all of openings #36, or at least three of openings #36 adjacent protrusion #82) has a diameter and wherein a distance between adjacent spaced pores exceeds the diameter of any of the plurality of pores; and a second portion (81/82) extending away from the first portion (defined by portion of #52 having openings #36), wherein the first portion (defined by portion of #52 having openings #36) has a first thickness and the second portion (81/82) has a second thickness (best seen in Figure 14).  
	Teshima fails to explicitly teach wherein the intended use of the device is in an exhaust system.  
	Burckel teaches a similar tubular component having a similarly functioning patch element (See Figures 2A-3), wherein the tubular component can be used on a vehicle intake side or an exhaust side (see translation, page 2, 1st ¶).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try combining the apparatus of Teshima, with the apparatus intended use of Burckel so as to provide simple substitution of one known intended use for another, to provide the predictable result of the device functioning to circulate gaseous fluids while providing acoustic attenuation, regardless of being used on in a vehicle intake or exhaust side of an internal combustion engine. KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to claim 2, Teshima teaches wherein the second portion (81/82) extends perpendicularly away from the first portion (defined by portion of #52 having openings #36).  
	With respect to claim 3, Teshima teaches further includes at least one wire mesh insert (32 – Col. 6, Lines 11-16) coupled with the first portion (defined by portion of #52 having openings #36), the at least one wire mesh (32) insert adapted to cover at least one of the plurality of pores (36).  
	With respect to claim 4, Teshima teaches wherein the second thickness (thickness of portions #81/82, Figure 14) is greater than the first thickness (thickness of portion of #52 having openings #36).  
	With respect to claim 5, Teshima teaches wherein the first portion (defined by portion of #52 having openings #36) further includes a thermal expansion joint.  The Examiner considers this to be obvious as the patch element body #52 is made of a thermoplastic material (Col. 6, Lines 38-44 – note holding members #34 and #52 are alternative configurations and will comprise the same materials), which will have the ability for thermal expansion at joints between openings #36”.
	With respect to claim 6, Teshima teaches wherein at least one of the plurality of pores (36) is inclined with respect to the central axis, given the curved nature of patch #52/32, it is obvious that there is a level of inclination with respect to the central axis.  
	With respect to claim 7, Teshima teaches wherein the second portion (81/82) is inclined with respect to the central axis, given the curved nature of patch #52/32, it is obvious that there is a level of inclination with respect to the central axis.
	With respect to claim 8, Teshima teaches wherein the at least one wire mesh (32) insert further includes an integrated retention system (defined by clamped configuration of Figure 14) system for coupling with the first portion (defined by portion of #52 having openings #36) of the patch.  It is noted that the examples an integrated retention in Applicant’s Specification ([0039]-[0040]) are merely exemplary and can vary based on application requirements, and it is considered to be obvious that the clamped configuration of mesh #32 in Figure 14 includes an “integrated retention system”.
	With respect to claim 9, Teshima teaches wherein the first portion (defined by portion of #52 having openings #36) and the second portion (81/82) together form an integral structure.  
	With respect to claim 10, Teshima and Burckel teach wherein the tubular component (1) is a muffler (note noise reduction discussed in Teshima, Col. 2, Lines 53-56).  
	With respect to claim 11, Teshima teaches tubular component (Figures 13-14, #12) for a vehicle intake system, the tubular (12) component comprising: an inner surface and an outer surface, wherein the inner surface defines a primary intake gas flow path (14), wherein the tubular component (12) defines a central axis extending between an inlet end and an outlet end of the tubular component; at least one opening (28) providing a secondary exhaust gas flow path, wherein the at least one opening (28) extends through each of the inner surface and the outer surface; and a patch (52/32) adapted to cover the at least one opening (28), the patch including: a first portion (defined by portion of #52 having openings #36) extending parallel to the central axis, the first portion defining a plurality of pores (36), wherein the first portion (defined by portion of #52 having openings #36) covers the at least one opening (28); wherein the first portion (defined by portion of #52 having openings #36) comprises lands surrounding each of the plurality of pores (36) and wherein an area of the lands surrounding each of the plurality of pores (36) is greater than an area of each of the plurality of pores (36);Serial No.16/443,282Examiner: Jeremy Austin LuksFiled:June 17, 2019Group Art Unit: 2837Page 4 of 8 a second portion (81/82) extending away from the first portion (defined by portion of #52 having openings #36), wherein the first portion and the second portion together form an integral structure, wherein the first portion has a first thickness and the second portion has a second thickness (thickness best seen in Figure 14); and at least one wire mesh insert (32) coupled with the first portion (defined by portion of #52 having openings #36 to cover at least one of the plurality of pores (36), wherein the at least one wire mesh insert (32) includes an integrated retention system (defined by clamped configuration of Figure 14) for coupling with the first portion (defined by portion of #52 having openings #36) of the patch (52/32).  It is noted that the examples an integrated retention in Applicant’s Specification ([0039]-[0040]) are merely exemplary and can vary based on application requirements, and it is considered to be obvious that the clamped configuration of mesh #32 in Figure 14 includes an “integrated retention system”.
	Teshima fails to explicitly teach wherein the intended use of the device is in an exhaust system.  
	Burckel teaches a similar tubular component having a similarly functioning patch element (See Figures 2A-3), wherein the tubular component can be used on a vehicle intake side or an exhaust side (see translation, page 2, 1st ¶).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try combining the apparatus of Teshima, with the apparatus intended use of Burckel so as to provide simple substitution of one known intended use for another, to provide the predictable result of the device functioning to circulate gaseous fluids while providing acoustic attenuation, regardless of being used on in a vehicle intake or exhaust side of an internal combustion engine. KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to claim 12, Teshima teaches wherein the second portion (81/82) extends perpendicularly away from the first portion (defined by portion of #52 having openings #36).  
	With respect to claim 13, Teshima teaches wherein the second thickness (thickness of portions #81/82, Figure 14) is greater than the first thickness (thickness of portion of #52 having openings #36).  
	With respect to claim 14, Teshima teaches wherein the first portion (defined by portion of #52 having openings #36) further includes a thermal expansion joint.  The Examiner considers this to be obvious as the patch element body #52 is made of a thermoplastic material (Col. 6, Lines 38-44 – note holding members #34 and #52 are alternative configurations and will comprise the same materials), which will have the ability for thermal expansion at joints between openings #36”.
	With respect to claim 15, Teshima teaches wherein at least one of the plurality of pores (36) is inclined with respect to the central axis, given the curved nature of patch #52/32, it is obvious that there is a level of inclination with respect to the central axis. 
	With respect to claim 16, Teshima teaches wherein the second portion (81/82) is inclined with respect to the central axis, given the curved nature of patch #52/32, it is obvious that there is a level of inclination with respect to the central axis. 
	With respect to claim 17, Teshima and Burckel teach wherein the tubular component (1) is a muffler (note noise reduction discussed in Teshima, Col. 2, Lines 53-56).  
	With respect to claim 18, Teshima teaches patch (Figures 13-14, #52/32) adapted to cover at least one opening in a tubular component (12) of a vehicle intake system, the patch (52) comprising: a plurality of pores (36) and lands surrounding each of the plurality of pores (36); wherein an area of the lands surrounding the plurality of pores (36) is greater than an area of the plurality of pores (36); and at least one wire mesh (32) insert coupled with the patch (52) to cover at least one of the plurality of pores (36), wherein the at least one wire mesh insert (36) includes a first head portion (defined by edge portion clamped by protrusion #81), a Serial No.16/443,282Examiner: Jeremy Austin LuksFiled:June 17, 2019Group Art Unit: 2837Page 5 of 8second head portion (defined by edge portion clamped by protrusion #82), and an intermediate portion (intermediate portion extending between protrusions #81 and 82) extending between each of the first head portion and the second head portion, wherein each of the first head portion (defined by edge portion clamped by protrusion #81) and the second head portion (defined by edge portion clamped by protrusion #82) is adapted to couple the at least one wire mesh insert (32) with the patch (52), and wherein the intermediate portion (intermediate portion extending between protrusions #81 and 82) is adapted to be disposed in at least one of the plurality of pores (36).
	Teshima fails to explicitly teach wherein the intended use of the device is in an exhaust system.  
	Burckel teaches a similar tubular component having a similarly functioning patch element (See Figures 2A-3), wherein the tubular component can be used on a vehicle intake side or an exhaust side (see translation, page 2, 1st ¶).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try combining the apparatus of Teshima, with the apparatus intended use of Burckel so as to provide simple substitution of one known intended use for another, to provide the predictable result of the device functioning to circulate gaseous fluids while providing acoustic attenuation, regardless of being used on in a vehicle intake or exhaust side of an internal combustion engine. KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
  	With respect to claim 19, Teshima teaches wherein the first portion (defined by portion of #52 having openings #36) further includes a thermal expansion joint.  The Examiner considers this to be obvious as the patch element body #52 is made of a thermoplastic material (Col. 6, Lines 38-44 – note holding members #34 and #52 are alternative configurations and will comprise the same materials), which will have the ability for thermal expansion at joints between openings #36”.
	With respect to claim 20, Teshima teaches wherein at least one of the plurality of pores (36) is inclined with respect to the central axis, given the curved nature of patch #52/32, it is obvious that there is a level of inclination with respect to the central axis. 
	With respect to claim 21, Teshima teaches wherein the plurality of pores (36) are angled with respect to a central axis of the tubular component (12), given the curved nature of patch #52.  
	With respect to claim 22, Teshima teaches wherein the angle of the plurality of pores (36) is opposite a flow direction through the tubular component (12).  
	With respect to claim 23, Teshima teaches wherein the angle of the plurality of pores (36) is approximately 45 degrees.  Note Figure 12, which openings #36 will have a similar orientation to the central axis, showing outermost pores having an angle that is approximately 45 degrees to the central axis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers the obvious combination of Teshima and Burkel to teach all of the limitations as claimed by Applicant, and the new grounds of rejection are considered to be fully responsive to all arguments raised with respect to the previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837